Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of Applicant’s remarks on pages 6-7 received on 09 February 2022 and prior art of records do not disclose said amended claimed elements of “wherein the downlink signal continuously sent comprises an acknowledgement signal” in independent claims 1, 15.
Stott et al. US 2016/0373196 A1 discloses only in Figure 9 and [60], that, “[60] At point 309, a mobility effects scheduler (for example, mobility effects scheduler 245 in wireless TGA 200) in the wireless TGA may trigger a mobility event, wherein the test client may be required to simulate the effect of moving from one spatial location to another and changing the intervening RF channel as a result. After the mobility event is triggered and processed, the DUT may transmit a further test data frame for the test client to the wireless TGA at 310; however, the wireless TGA may withhold the normal acknowledgement packet at 311, thereby simulating the effect of failing to receive the test data frame as a consequence of the latter being encoded for an outdated RF channel. The DUT may continue to transmit the same or additional test data packets, but the wireless TGA may continue to withhold acknowledgements. Effectively, this may simulate an increased frame error ratio (FER) experienced by the test data packets as a consequence of the DUT using the wrong beamforming matrix parameters after RF channel changes”.
Stott is silent in said underlined elements in independent claims 1, 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 3 is cancelled.
Claims 1-2, 4-19 renumbered as 1-18 are allowed.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649